DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (group II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/19/2022.
Applicant's election with traverse of group I (claims 1-9) in the reply filed on 8/19/2022 is acknowledged.  The traversal is on the ground(s) that the pending claims of instant application do not present a serious search burden on the examiner.  This is not found persuasive because the process as claimed can be practiced by another and materially different apparatus such as the apparatus (a pressure applying device) having a chamber that is not inflatable.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CHRISTIANSEN et al. (US 2019/0145383 A1) in view of ZHOU et al. (WO 2017/218934 A1).
With respect to claim 1, CHRISTIANSEN et al. disclose a wind turbine blade for a wind turbine, including a web extending along a longitudinal direction of the blade, an electrically conductive beam (electrically conductive beam fiber material of an electrically conductive beam, as claimed) extending along the longitudinal direction of the blade and being connected to the web, a lightning conductor 21 extending along the longitudinal direction of the blade and being attached to the web 18 , and a ply including carbon fibers 22 (an electrically conductive fiber mat as claimed) , wherein the ply is attached to both  the lightning conductor 21 and the beam (19 and 20) to electrically connect the lightning conductor to the beam (19 and 20) (electrically connecting the electrically conductive beam fiber material to the electrical conductor by means of the electrically conductive fiber mat, wherein an electrical connection between the electrical conductor and the electrically conductive fiber mat is generated as claimed) (abstract). 
However, it is silent as to how the wind turbine blade is made as claimed in claim 1 (a vacuum assisted resin transfer molding method for producing a component of a rotor blade comprising a lightning protection system, the vacuum assisted resin transfer molding method comprising: a) placing the electrically conductive beam fiber material of an electrically conductive beam, an electrically conductive fiber mat and an electrical conductor of the component in a mold arrangement; c)subjecting the mold arrangement to underpressure; d)applying an external pressure on the electrical connection from outside the mold arrangement, e) injecting resin into the mold arrangement; and f) applying heat to the mold arrangement for curing the resin as claimed in claim 1.
ZHOU et al. disclose a method for forming a composite article in a VaRTM system.  The process includes the steps of a)introducing a fiber preform comprising reinforced fibers into a mold; b) injecting the curable composition into the mold; c) reducing the pressure within the mold; d) maintaining the mold at about the reduced pressure; e) allowing the curable composition to impregnate the fiber preform; and f) heating the resin impregnated preform at a temperature of at least about 60 degrees Celsius, or at least about 120 degrees Celsius, or even at least about 195 degrees Celsius, for a period of time to produce an at least partially cured composite article; and e) optionally subjecting the at least partially cured composite article to post curing operations at a temperature of from about 100 degrees Celsius to about 250 degrees Celsius (p.27, paragraph 0095); wherein the cured article and composite article  may be used in various application, for example, in aerospace application, structural materials for moving bodies such as cars, boats, railway carriage…wind turbine blade… (p.28, paragraph 0096).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the wind turbine blade component arrangement of CHRISTIANSEN et al. to be made via method of using VARTM as taught by ZHOU et al. as a well-known method of making the wind turbine blade.
With respect to claim 2, CHRISTIANSEN et al. as modified by ZHOU et al. disclose the method as discussed above with respect to claim 1.
Also, CHRISTIANSEN et al. as modified by ZHOU et al. disclose the method wherein in step d) the external pressure is applied on the electrical connection through a vacuum bag* of the mold arrangement.
*note here that it is intrinsic that vacuum bag is used in VARTM method of ZHOU et al.
With respect to claim 9, CHRISTIANSEN et al. as modified by ZHOU et al. disclose the method as discussed above with respect to claim 1.
Also, CHRISTIANSEN et al. as modified by ZHOU et al. disclose the method wherein the underpressure is reduced before applying heat in step f). (…c) reducing the pressure within the mold; d) maintaining the mold at about the reduced pressure; e) allowing the curable composition to impregnate the fiber preform; and f) heating the resin impregnated preform at a temperature; ZHOU; p.27, paragraph 0095).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of prior art of the record discloses, teaches, and/or suggests the method wherein in step d) the external pressure is applied to the electrical connection by means of a pressure applying device as claimed in claim 3; wherein in step d) the external pressure is applied on a plurality of electrical connections by means of a plurality of pressure applying devices which are arranged in distance from each other along a longitudinal direction of the component as claimed in claim 4; wherein in step d) the external pressure is applied on the electrical connection by means of filling the pressure applying device with a fluid as claimed in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
11/30/2022